Citation Nr: 0008321	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-42 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder secondary to the service-connected 
scars.  

2.  Entitlement to a rating greater than 10 percent for scars 
of the scalp, forehead, nose and right cheek based on the 
disagreement with the March 1996 initial award.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1981 to April 1984.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).  In February 1998 the case was remanded for further 
evidentiary development and adjudication of the issue of 
service connection for a psychiatric condition on a secondary 
basis.    

The August 1999 Statement of Accredited Representative in 
Appealed Case, raised the issue of service connection for a 
closed head injury, apparently asserting that the veteran's 
service-connected disability caused or aggravated it.  This 
issue is not in appellate status and is not an inextricably 
intertwined issue; therefore it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has a psychiatric disability that is 
secondary to service-connected facial scars.



CONCLUSION OF LAW

The veteran has a psychiatric condition secondary to service-
connected facial scars.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1995); 38 C.F.R. § 3.310(a) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records are not available.  
Service personnel records reveal that the veteran was injured 
during an altercation in March 1983.  He was struck on the 
head with a ceramic model that broke causing several cuts on 
his face and head.  A July 1986 VA operation report states 
that he incurred scars to the head in a motor vehicle 
accident in 1984 and that the VA performed revisions in July 
1986.  

Several lay statement dated in 1994 indicate that the veteran 
acted differently after service than he had prior to entering 
active service.  A letter from one of his sisters indicates 
that she was a registered nurse with 15 years experience with 
closed and open head injury victims.  She attributed the 
veteran's post-service physical and mental symptoms to his 
in-service head injury.  She stated that he felt that his 
forehead scar had made him ugly and undesirable.  

During the veteran's personal hearing in June 1995 he 
testified that he had had no scars prior to service.  He was 
injured in March 1983 when another soldier hit him with an 
object that shattered and cut his face and head.  He was 
still having headaches, sudden bursts of anger, trouble 
concentrating at times, nervousness and incoordination of 
hand movements.  In the 1980s a doctor said an X-ray showed a 
dark spot on the brain but that a specialist should check it 
out and confirm it.  The veteran never followed up because of 
a lack of money.

During a January 1999 VA psychiatric examination the veteran 
complained of depression, temper outbursts, paranoid feelings 
and of having had a nervous breakdown.  He felt self-
conscious because of his appearance, and this led him to 
avoid situations.  He also complained that he was labeled as 
a criminal or as antisocial by people who saw his scars.  He 
was uncomfortable in some work situations because of his 
appearance.  He had purchased facial products in an attempt 
to cover the scars.  Objectively, he was pleasant, quite calm 
and relaxed during the interview.  His mood was euthymic.  
His beliefs about his face appeared to be more in keeping 
with an overvalued idea than delusional.  He had good 
insight.  The diagnosis was anxiety disorder not otherwise 
specified based upon anxiety in social situations.  The 
examiner pointed out that the veteran did not meet the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria for a body dysmorphic disorder; that much 
greater symptoms than the veteran displayed were required for 
such a diagnosis.  The examiner added that the veteran was 
employed and able to function in a work setting in spite of 
his anxiety.

The veteran stated in his July 1999 appeal that he was 
unemployed and had had difficulty retaining employment 
because of his mental condition.  

Analysis

The appellant's claim is well grounded, that is, it is not 
inherently implausible.  The facts relevant to the issue on 
appeal have been properly developed and the statutory duty of 
the VA to assist the appellant in the development of his claim 
has been satisfied.  38 U.S.C.A. § 5107(a) (West 1991).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

In the present case the March 1999 examiner reviewed the 
veteran's claims file and interviewed the veteran.  The 
examiner found an anxiety disorder, not otherwise specified, 
and attributed it to the veteran's anxiety when in social 
situations.  While the examiner specifically found that the 
veteran did not meet the DSM-IV criteria for a body 
dysmorphic disorder, noting that the DSM-IV required greater 
symptomatology than that displayed by the veteran, he did 
indicate the presence of anxiety in social situations as a 
result of the veteran's perceived facial scars.  

In the Board's opinion, the veteran does suffer from an 
anxiety disorder as a result of his facial scars; therefore, 
service connection is in order.  


ORDER

The appeal of the issue of service connection for an acquired 
psychiatric condition secondary to scars of the scalp, 
forehead, nose and right cheek is allowed. 


REMAND

In February 1998, the Board remanded, in pertinent part, the 
veteran's appeal of the initial rating of 0 percent for the 
service-connected scars of the scalp, forehead, nose and 
right cheek.  Based on a May 1998 VA dermatology examination 
and photographs, the RO increased the rating to 10 percent, 
effective the date of the original claim.  

In reviewing the May 1998 VA dermatology examination and 
photographs, the Board noticed that the film slides 
associated with the examination report were not pictures of 
the veteran.  In January 1996, the veteran was photographed 
by VA.  The film slides were marked "3540"; those numbers 
being the terminal digits of the veteran's Social Security 
number.  The film slides dated in May 1998 are marked with 
the terminal digits "4637", and obviously belong to another 
veteran.  It appears that the RO used the wrong film slides 
in reaching a determination in this claim (see rating action 
of June 27, 1998).  

The VA has a duty to assist the appellant in the development 
of facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  This duty extends to obtaining and incorporating the 
correct film slides into the claims folder.  Under the 
circumstances, the case is remanded for the following:

1.  The RO is to contact the Detroit VAMC 
and obtain from them copies of the 
correct film slides of the veteran.  Any 
film slides received should be associated 
with the claims folder. 

2.  If copies are not able to be 
reproduced, then the RO is to contact the 
veteran and request that he submit to a 
photo session in order that photographs 
of his scalp, forehead, nose and right 
cheek be obtained.  Prior to the 
photography session, the RO must inform 
the veteran, in writing, of all 
consequences of his failure to report for 
the film session in order that he may 
make an informed decision regarding his 
participation in said photography 
session.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and adjudicate the claim.  

If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals


 

